The defendant’s contention that he was deprived of a fair trial because of improper comments made by the prosecutor on summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886 [1991]; People v Nuccie, 57 NY2d 818, 819 [1982]; People v King, 110 AD3d 1005 [2013]). In *799any event, each of the challenged remarks was either fair comment on the evidence and the reasonable inferences to be drawn therefrom or responsive to defense counsel’s summation, or otherwise did not deprive the defendant of a fair trial (see People v Galloway, 54 NY2d 396, 400-401 [1981]; see People v Ashwal, 39 NY2d 105, 109 [1976]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.